Citation Nr: 1129655	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by headaches. 

2.  Entitlement to service connection for bipolar disorder. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to July 1946 with subsequent service in the New Jersey National Guard from January 1947 to January 1948.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2007, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.  In a July 2011 letter, the Veteran was informed that the VLJ who presided over the June 2007 hearing was no longer employed by the Board.  He was provided the opportunity to request a new hearing in accordance with 38 C.F.R. § 20.707.  The Veteran responded several days later and indicated that he did not wish to appear at another hearing.  Therefore, the Board will proceed with a decision in this case. 

The issues on appeal were previously before the Board in August 2007 and April 2010 when they were remanded for additional development by the originating agency.  The case has now returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic disability manifested by headaches was not present during the Veteran's active service or until years thereafter and is not etiologically related to active service.  

2.  Bipolar disorder was not present during the Veteran's active service or until years thereafter and is not etiologically related to active service.  

3.  Bilateral hearing loss was not present during the Veteran's active service or until years thereafter and is not etiologically related to active service.  

4.  Tinnitus was not present during the Veteran's active service or until years thereafter and is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by headaches, to include posttraumatic headache disorder and post concussion syndrome, was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Bipolar disorder was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  Bilateral hearing loss was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  Tinnitus was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for all the claims on appeal as they were incurred due to a head injury during a period of active duty for training.  The Veteran testified in June 2007 that he was struck on the head by a tank hatch during his annual two week summer National Guard training in 1947.  Since that time, he has experienced headaches, psychiatric problems, and hearing loss and tinnitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Initially, the Board must determine if the Veteran's claimed in-service injury occurred during a period of active duty service to allow for a grant of service connection.  Under 38 U.S.C.A. § 101(24) "active military, naval, or air service includes active duty, any period of active duty service for training [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training [INACDUTRA] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."
ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an example of ACDUTRA.  Inactive duty training (INACDUTRA) is training duty, other than full time, performed by the reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   In other words, service connection is available for injuries, but not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  

Records from the Veteran's National Guard service verify that he received a blow to the head from a tank hatch on August 4, 1947 at Fort Dix, New Jersey.  The injury was incurred in the line of duty and was treated at the Fort Dix Dispensary.  Treatment records establish that the Veteran denied losing consciousness and did not incur a laceration.  X-rays were negative and he was diagnosed with a mild cerebral concussion.  Although the record does not verify that the Veteran was performing ACDUTRA at the time of his head injury in August 1947, the Board notes that service connection is possible for injuries sustained during both ACDUTRA and INACDUTRA.  It is clear that the Veteran's head injury was incurred in the line of duty during a period of National Guard service, and the Board therefore finds that service connection can be allowed for any current chronic disabilities incurred as a result of the injury.  


Headaches

The Veteran contends that he incurred a chronic disability manifested by headaches as a result of his August 1947 head injury.  In an August 2004 statement, he reported experiencing headaches in the aftermath of the accident that have continued to the present day.  

The record establishes the presence of a current chronic headache disability.  
Upon VA examination in August 2005, the Veteran was diagnosed with posttraumatic headache disorder.  A May 2006 private neuropsychiatric examination also disclosed the presence of a nonspecified cognitive disorder and postconcussion syndrome to account for the Veteran's complaints of headaches.  As the Veteran's National Guard records also establish the presence of a head injury in August 1947, the Board finds that the first two elements of service connection-a current disability and in-service injury-are established.  

The Veteran has reported a continuity of symptoms since service.  The history he has provided is to the effect that he experienced headaches following his August 1947 head injury that have continued to the present day.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of headaches since the August 1947 head injury is not credible.  The Veteran did not complain of any headaches while undergoing treatment for his cerebral concussion and the record is entirely negative for evidence of complaints or treatment related to headaches until June 2004, almost 60 years after his head injury, when his claim for disability benefits was received.  In addition, records of treatment from the East-Orange VA Medical Center (VAMC) show that the Veteran denied any history of headaches during an October 2001 initial examination and January 2004 follow-up visit.  The Board finds that the Veteran's statements and history made for compensation purposes almost 60 years after his separation from active duty are not credible in light of the complete absence of complaints or treatment for decades after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The record also contains some competent medical evidence in favor of the Veteran's claim, but the Board finds that evidence does not establish a nexus between his in-service head injury and headache disorder.  The August 2005 VA examiner, while diagnosing a posttraumatic headache disorder, did not provide a medical opinion addressing the etiology of the headache disorder.  Although the diagnosis of posttraumatic headaches appears to provide some evidence of a link to the Veteran's head injury, the Board notes that the claims folder was not available at the time of the examination and none of the Veteran's records were reviewed in conjunction with the examination.  Instead, the VA examiner relied solely on the Veteran's reported history of headaches since 1947, a history the Board has already determined is not credible.  Similarly, the May 2006 private neuropsychiatric examination report, while containing a medical opinion linking the Veteran's cognitive impairments to his head injury, was also based only on the Veteran's statements.  The Board finds that the August 2005 VA and May 2006 private neuropsychiatric examination reports were not based on an accurate presentation of the facts in this case, and they are entitled to little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed headaches was more than 50 years after his in-service injury and after his claim for compensation was received.  In addition, the competent evidence of record does not demonstrate a link between the Veteran's disability and National Guard service.  The Board has considered the Veteran's reported continuity of symptomatology, but has found his reports are not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).



Bipolar Disorder

The Veteran contends that he incurred psychiatric problems, diagnosed as a bipolar disorder, as a result of his head injury in August 1947.  Treatment records from the Veteran's private psychiatrist establish a diagnosis of bipolar disorder dating from April 2004, and bipolar disorder was diagnosed by an August 2005 VA examiner and May 2006 private neuropsychiatrist.  Service records also document the incurrence of a blow to the Veteran's head in August 1947.  The first two elements of service connection are therefore demonstrated.  

With respect to the third element of service connection, a link between the current disability and in-service injury, the Veteran has not reported a continuity of symptoms.  In August 2004 and July 2006 statements and during the June 2007 hearing, the Veteran reported that he initially sought psychiatric treatment in 1952 for approximately 10 years due to family problems.  Thereafter, he did not experience psychiatric symptoms until April 1995, more than 30 years later, when he became depressed.  The current record before the Board does not document psychiatric treatment until April 2004 with the private psychiatric Dr. Rajput, although the Veteran reported a history of depression during an October 2001 initial examination at the VAMC.  In any event, it is clear that the Veteran has not reported or experienced continuous symptoms of bipolar disorder since the August 1947 concussion.  

The competent medical evidence also does not establish a nexus between the Veteran's bipolar disorder and service.  The August 2005 VA examiner did not provide a medical opinion in support of the claim, and although the May 2006 private neuropsychiatrist found a link between the Veteran's cognitive impairment and his history of a head injury, a similar opinion was not provided for his bipolar disorder.  The Veteran's private psychiatrist, Dr. Rajput, also did not issue a medical opinion in favor of the claim; in August 2005 he noted the Veteran's history of a head injury, but did not provide a nexus between the injury and the current bipolar disorder.  

The Board has considered the testimony of the Veteran connecting his bipolar disorder to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of psychiatric symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

As the record does not establish a nexus between the Veteran's current bipolar disorder and his cerebral concussion in August 1947, the requirements for service connection have not been met.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Hearing Loss and Tinnitus

The Veteran also contends that service connection is warranted for hearing loss and tinnitus as they are residuals of his August 1947 head injury and cerebral concussion.  The Veteran was diagnosed with mixed hearing loss at the August 2005 VA examination and audiometric testing revealed hearing impairment meeting the standards set forth under 38 C.F.R. § 3.385.  While the Veteran denied experiencing tinnitus at the August 2005 VA examination, he testified in June 2007 that he experienced ringing in his ears.  The Court of Appeals for Veterans Claims (Court) has found that tinnitus is capable of lay observation, and the Board therefore finds that the record demonstrates the presence of current disabilities.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As noted above, service records also document the incurrence of a head injury and mild cerebral concussion in August 1947 during the Veteran's National Guard service.  

The Veteran has reported a continuity of symptoms with respect to his hearing loss and tinnitus.  He testified in June 2007 that he began to experience ringing in his ears and hearing problems soon after his concussion in August 1947 that have continued to the present day.  However, the Board finds that this history is not credible.  There are no complaints or treatment for hearing loss until the Veteran's claim for service connection was received in June 2004, almost 60 years after his military service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has also provided inconsistent statements regarding his hearing disabilities; during the May 2006 private neuropsychiatric examination he stated that his hearing checked out as normal at a recent examination and he also denied experiencing tinnitus during the August 2005 VA audiological examination.  The Board therefore finds that the Veteran's history of continuous hearing loss and tinnitus since service is not credible.  

There is also no competent medical evidence linking the Veteran's hearing loss and tinnitus to his August 1947 head injury.  The Board has considered the testimony of the Veteran connecting his hearing loss and tinnitus to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr at 303; see Grover at 112.  His opinion as to the cause of his hearing loss and tinnitus simply cannot be accepted as competent evidence.  Jandreau at 1376-1377; Buchanan at 1336.  Without evidence of a nexus between the Veteran's hearing loss and tinnitus and his in-service head injury, an essential element of service connection is not established and the claim must be denied.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a July 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically of the Dingess elements, was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the May 2011 SSOC.  Therefore, any timing deficiency has been remedied.

The Board notes that the July 2004 VCAA notification letter did not specifically address the Veteran's claim for entitlement to service connection for bipolar disorder.  As noted by the Board in its August 2007 remand, the Veteran's original claim for service connection received by VA in June 2004 did not include a claim for service connection for bipolar disorder; instead, the claim only addressed service connection for posttraumatic stress disorder (PTSD).  Accordingly, the July 2004 VCAA letter was limited to the claim for PTSD.  

Although the Veteran has not received specific notice of VA's duties to notify and assist him in developing the claim for service connection for bipolar disorder, he has not alleged any prejudice resulting from the lack of notice regarding this claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  

The Veteran has contended that his bipolar disorder was incurred due to a head injury during a period of ACDUTRA.  The Veteran testified in June 2007 that his psychiatric symptoms began only a few years after his head injury, and statements dated throughout the claims period have alleged a link between his current bipolar disorder and the head injury.  The Veteran has therefore demonstrated actual knowledge of the requirements for establishing service connection on a direct basis, i.e. a current disability that is etiologically related to an in-service injury, and the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Several times during the claims period, the Veteran provided medical releases to allow for VA to procure records of medical treatment from his private psychiatric physicians, Drs. Rajput and Florek.  While the claims folder contains some records of treatment from these doctors, the Veteran has indicated that additional records may exist.  However, several of his releases for these physicians were provided without full or complete addresses, and VA's most recent requests for these records in June 2009 received no response.  The Veteran was informed in a June 2009 letter that it was ultimately his responsibility to ensure that treatment records from Drs. Rajput and Florek were associated with the claims folder, and the Board finds that VA has made reasonable efforts to assist the Veteran in developing his claim with respect to obtaining relevant records of private treatment.  38 C.F.R. § 3.159(c)(1).
The Veteran also failed to report for VA examinations in May 2010.  In response to the Board's April 2010 remand instructions, the Veteran was scheduled for VA examinations to determine the nature and etiology of the claimed psychiatric, headache, and audiological conditions.  Notice of the examinations was provided in April 2010, but the Veteran failed to appear for the scheduled May 2010 examinations.  New examinations were scheduled in February 2011, but they were cancelled by the Veteran as he indicated he wished to withdraw his claims.  A March 2011 letter from the Veteran clarified that he did not wish to withdraw his appeal, but he would not appear for any VA examinations at the VAMC as he was unable to travel to the facility. 

When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2010).  The Veteran failed to report for his scheduled VA examinations in May 2010 and has not alleged good cause for his absence.   Additionally, he has made it clear that he will be unable to appear for any other scheduled VA examinations.  The Board has therefore issued a decision in this case based on the evidence of record.

The Board also finds that VA has complied with the August 2007 and April 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, the Veteran was contacted in August 2007 and April 2010 and asked to provide medical releases for any physicians who had treated the disabilities on appeal.  As outlined above, VA attempted to obtain records from Drs. Rajput and Florek,  but were unsuccessful.  However, records from the Veteran's period of service with the New Jersey National Guard and recent VAMC records were available and added to the claims folder.   Attempts were made to obtain additional records from Walston Army Hospital, where the Veteran reported undergoing treatment for his head injury, but a September 2007 response from the National Personnel Records Center (NPRC) indicated that no records were available.  The Veteran was also scheduled for VA examinations, but failed to appear or cancelled the appointments.  Finally, the claims were readjudicated in a May 2011 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a chronic disability manifested by headaches is denied.

Entitlement to service connection for bipolar disorder is denied.  

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


